 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          KYLLE BERNETHY, et al.,
 8                                   Plaintiffs,
 9                v.                                          C18-1014 TSZ

10        LAKECOURT APARTMENTS, LLC,                          MINUTE ORDER
          et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
         (1)     Pursuant to Defendants’ Unopposed Motion to Adjust the Summary
   Judgment Noting Date, docket no. 53, Defendants’ Motion for Summary Judgment,
15
   docket no. 21, is RENOTED to December 6, 2019.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 15th day of November, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
